

MORTGAGE LOAN PURCHASE AGREEMENT
 
This is a Mortgage Loan Purchase Agreement (this “Agreement”), dated July 12,
2007, among EMC MORTGAGE CORPORATION, a Delaware corporation (the “Responsible
Party”), CARRINGTON SECURITIES, LP, a Delaware limited partnership (the
“Seller”) and STANWICH ASSET ACCEPTANCE COMPANY, L.L.C., a Delaware limited
liability company (the “Purchaser”).
 
Preliminary Statement
 
The Seller intends to sell the Mortgage Loans (as hereinafter identified) to the
Purchaser on the terms and subject to the conditions set forth in this
Agreement. The Purchaser intends to deposit the Mortgage Loans into a mortgage
pool comprising the Trust Fund. The Trust Fund will be evidenced by a single
series of mortgage pass-through certificates designated as Carrington Mortgage
Loan Trust, Series 2007-HE1, Asset-Backed Pass-Through Certificates (the
“Certificates”). The Certificates will consist of eighteen classes of
certificates and will be issued pursuant to a Pooling and Servicing Agreement,
dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), among the
Depositor as depositor, Wells Fargo Bank, N.A., as master servicer (the “Master
Servicer”) and as securities administrator (the “Securities Administrator”), EMC
Mortgage Corporation, as interim servicer (the “Interim Servicer”), Carrington
Mortgage Services, LLC, as servicer (the “Servicer”) and HSBC Bank USA, National
Association, as trustee (the “Trustee”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Pooling and Servicing Agreement.
 
The parties hereto agree as follows:
 
SECTION 1 Agreement to Purchase. The Seller agrees to sell and the Purchaser
agrees to purchase, on or before July 12, 2007 (the “Closing Date”), certain
adjustable-rate and fixed-rate, interest-only and fully-amortizing, first lien
and second lien, one- to four-family residential mortgage loans purchased by the
Seller from the Responsible Party (the “Mortgage Loans”) pursuant to that
certain Master Mortgage Loan Purchase and Interim Servicing Agreement (the
“Master Mortgage Loan Purchase Agreement”) dated as of the date hereof between
the Responsible Party, as seller and interim servicer, and the Seller, as
initial purchaser, having an aggregate principal balance as of the close of
business on June 1, 2007 (the “Cut-off Date”) of $384,437,480.12 (the “Closing
Balance”), after giving effect to all payments due on the Mortgage Loans on or
before the Cut-off Date, whether or not received including the right to any
Prepayment Charges payable by the related Mortgagors in connection with any
Principal Prepayments on the Mortgage Loans, on servicing released basis.
 
SECTION 2 Mortgage Loan Schedule. The Purchaser and the Seller have agreed upon
which of the Mortgage Loans are to be purchased by the Purchaser pursuant to
this Agreement and the Seller will prepare or cause to be prepared on or prior
to the Closing Date a final schedule (the “Closing Schedule”) that shall
describe such Mortgage Loans and set forth all of the Mortgage Loans to be
purchased under this Agreement, including the Prepayment Charges. The Closing
Schedule will conform to the requirements set forth in this Agreement and, with
respect to the Mortgage Loans subject to this Agreement, to the definition of
“Mortgage Loan Schedule” under the Pooling and Servicing Agreement. The Closing
Schedule shall be used as part of the Mortgage Loan Schedule under the Pooling
and Servicing Agreement and shall be based on information provided by the
Responsible Party.
 

--------------------------------------------------------------------------------


 
SECTION 3 Consideration.
 
(a) In consideration for the Mortgage Loans to be purchased hereunder the
Purchaser shall, as described in Section 8, pay to or upon the order of the
Seller in immediately available funds an amount (the “Aggregate Purchase Price”)
equal to (i) the net sale proceeds of the Class A Certificates and the Mezzanine
Certificates and (ii) the Class CE-1 Certificates, Class CE-2 Certificates and
the Class P Certificates.
 
(b) The Purchaser or any assignee, transferee or designee of the Purchaser shall
be entitled to all scheduled payments of principal due after the Cut-off Date,
all other payments of principal due and collected after the Cut-off Date, and
all payments of interest on the Mortgage Loans allocable to the period after the
Cut-off Date. All scheduled payments of principal and interest due on or before
the Cut-off Date and collected after the Cut-off Date shall not belong to the
Purchaser.
 
(c) Pursuant to the Pooling and Servicing Agreement, the Purchaser will assign
all of its right, title and interest in and to the Mortgage Loans, together with
its rights under this Agreement, to the Trustee for the benefit of the
Certificateholders.
 
SECTION 4 Transfer of the Mortgage Loans.
 
(a) Possession of Mortgage Files. The Seller does hereby sell, and in connection
therewith hereby assigns, to the Purchaser, effective as of the Closing Date,
without recourse but subject to the terms of this Agreement, all of its right,
title and interest in, to and under the Mortgage Loans, including the related
Prepayment Charges. The contents of each Mortgage File not delivered to the
Purchaser or to any assignee, transferee or designee of the Purchaser on or
prior to the Closing Date are and shall be held in trust by the Seller for the
benefit of the Purchaser or any assignee, transferee or designee of the
Purchaser. Upon the sale of the Mortgage Loans, the ownership of each Mortgage
Note, the related Mortgage and the other contents of the related Mortgage File
is vested in the Purchaser and the ownership of all records and documents with
respect to the related Mortgage Loan prepared by or that come into the
possession of the Seller on or after the Closing Date shall immediately vest in
the Purchaser and shall be delivered immediately to the Purchaser or as
otherwise directed by the Purchaser.
 
(b) Delivery of Mortgage Loan Documents. The Seller will, on or prior to the
Closing Date, deliver or cause to be delivered to the Purchaser or any assignee,
transferee or designee of the Purchaser each of the following documents for each
Mortgage Loan:
 
(i) the original Mortgage Note, including any riders thereto, endorsed without
recourse to the order of blank or to “HSBC Bank USA, National Association, as
Trustee” and showing to the extent available to the related Seller an unbroken
chain of endorsements from the original payee thereof to the Person endorsing it
to the Purchaser or any assignee, transferee or designee of the Purchaser;
 
-2-

--------------------------------------------------------------------------------


 
(ii) The original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or, if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (x) in the proviso below applies, shall be in recordable form);
 
(iii) the original or copy of any guarantee executed in connection with the
Mortgage Note, if any;
 
(iv) if the Mortgage Note, the Mortgage, any Assignment, or any other related
document has been signed by a Person on behalf of the Mortgagor, the original or
copy of the original power of attorney or other instrument that authorized and
empowered such Person to sign;
 
(v) the original or copy of the original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage, if any
 
(vi) Unless the Mortgage Loan is a MERS Designated Mortgage Loan, the assignment
(either an original or a copy, which may be in the form of a blanket assignment
if permitted in the jurisdiction in which the Mortgaged Property is located) to
the Purchaser or any assignee, transferee or designee of the Purchaser of the
Mortgage with respect to each Mortgage Loan in the name of “HSBC Bank USA,
National Association, as Trustee”, which shall have been recorded (or if clause
(x) in the proviso below applies, shall be in recordable form);
 
(vii) An original or a copy of all intervening assignments of the Mortgage, if
any, to the extent available to the Seller, with evidence of recording thereon;
 
(viii) With respect to any first or second lien Mortgage Loan , the original
policy of title insurance or mortgagee’s certificate of title insurance or
commitment or binder for title insurance or, in the event such original title
policy has not been received from the title insurer, such original title policy
will be delivered within one year of the Closing Date or, in the event such
original title policy is unavailable, a photocopy of such title policy or, in
lieu thereof, a current lien search on the related Mortgaged Property; and with
respect to any piggyback loan, the original policy of title insurance or
mortgagee’s certificate of title insurance or commitment or binder for title
insurance issued as to the related first lien Mortgage Loan or, in lieu thereof,
a lien search on the related Mortgaged Property that was conducted in connection
with the related first lien Mortgage Loan; and
 
(ix) Originals or copies of all assumption, modification or substitution
agreements, if any, or if such assumption, modification, consolidation or
extension agreements have been lost, a copy of such assumption, modification,
consolidation or extension agreements;
 
-3-

--------------------------------------------------------------------------------


 
provided, however, that in lieu of the foregoing, the Seller may deliver the
following documents, under the circumstances set forth below: (x) if any
Mortgage, assignment thereof to the Purchaser or any assignee, transferee or
designee of the Purchaser or intervening assignments thereof have been delivered
or are being delivered to recording offices for recording and have not been
returned in time to permit their delivery as specified above, the Seller may
deliver a true copy thereof with a certification, on the face of such copy,
substantially as follows: “Certified to be a true and correct copy of the
original”; (y) in lieu of the Mortgage, assignment to the Purchaser or any
assignee, transferee or designee of the Purchaser or in blank or intervening
assignments thereof, if the applicable jurisdiction retains the originals of
such documents (in each case, as evidenced by a certification to such effect),
the Seller may deliver photocopies of such documents containing an original
certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes, the Seller may deliver a lost note affidavit and indemnities of the
Seller and a copy of the original note, if available, and provided, further,
however, that in the case of Mortgage Loans which have been prepaid in full
after the Cut-off Date and prior to the Closing Date, the Seller, in lieu of
delivering the above documents, may deliver to the Purchaser or any assignee,
transferee or designee of the Purchaser a certification by the Seller to such
effect. The Seller shall cause, at its expense, the Mortgage and intervening
assignments, if any, and to the extent required in accordance with the
foregoing, the assignment of the Mortgage to the Purchaser or any assignee,
transferee or designee of the Purchaser to be submitted for recording promptly
after the Closing Date; provided that the Seller need not cause to be recorded
any Assignment (a) in any jurisdiction under the laws of which, as evidenced by
an Opinion of Counsel addressed to the Trustee delivered by the Seller) to the
Trustee, and the Rating Agencies, the recordation of such assignment is not
necessary to protect the Trustee’s interest in the related Mortgage Loan or (b)
if a Mortgage Loan is a MERS Designated Mortgage Loan. For the purposes of this
Agreement, a “MERS Designated Mortgage Loan” is a Mortgage Loan for which (a)
the Seller has designated or will designate MERS as, and has taken or will take
such action as is necessary to cause MERS to be, the mortgagee of record, as
nominee for the Seller, pursuant to the MERS System and (b) the Seller has
designated or will designate the Purchaser or any assignee, transferee or
designee of the Purchaser as the Person named as the investor on the MERS
System.
 
With respect to a maximum of approximately 2.0% of the Original Mortgage Loans,
by outstanding principal balance of the Original Mortgage Loans as of the
Cut-off Date, if any original Mortgage Note referred to in Section 4(b)(i) above
cannot be located, the obligations of the Seller to deliver such documents shall
be deemed to be satisfied upon delivery to the Purchaser of a photocopy of such
Mortgage Note, if available, with a lost note affidavit substantially in the
form of Exhibit I attached to the Pooling and Servicing Agreement. If any of the
original Mortgage Notes for which a lost note affidavit was delivered to the
Purchaser is subsequently located, such original Mortgage Note shall be
delivered to the Purchaser within three Business Days.
 
If the original lender’s title insurance policy was not delivered pursuant to
Section 4(b)(viii) above, the Seller shall deliver or cause to be delivered to
the Purchaser, promptly after receipt thereof, the original lender’s title
insurance policy. The Seller shall deliver or cause to be delivered to the
Purchaser promptly upon receipt thereof any other original documents
constituting a part of a Mortgage File received with respect to any Mortgage
Loan, including, but not limited to, any original documents evidencing an
assumption or modification of any Mortgage Loan.
 
-4-

--------------------------------------------------------------------------------


 
The Seller shall (at the expense of the Responsible Party) promptly (within
sixty Business Days following the later of the Closing Date and the date of
receipt by the Seller of the recording information for a Mortgage, but in no
event later than ninety days following the Closing Date) submit or cause to be
submitted for recording, at no expense to the Trust Fund, the Trustee or the
Purchaser, in the appropriate public office for real property records, each
Assignment referred to in Sections 4(b)(vi) above and the Seller shall execute
each original Assignment or cause each original Assignment to be executed in the
following form: “HSBC Bank USA, National Association, as Trustee under the
applicable agreement.” In the event that any such Assignment is lost or returned
unrecorded because of a defect therein, the Seller shall promptly prepare or
cause to be prepared a substitute Assignment or cure or cause to be cured such
defect, as the case may be, and thereafter cause each such Assignment to be duly
recorded.
 
Notwithstanding the foregoing, however, for administrative convenience and
facilitation of servicing and to reduce closing costs, the Assignments shall not
be recorded unless the Trustee or the Purchaser receives notice from a Rating
Agency, the Seller or the Purchaser that such failure to record would result in
a withdrawal or a downgrading by such Rating Agency of the rating on any Class
of Certificates. Upon receipt of such written notice that recording of the
Assignments is required pursuant to the condition set forth in the preceding
sentence, the Seller shall be required to deliver such Assignments or shall
cause such Assignments to be delivered within 30 days following receipt of such
notice.
 
Each original document relating to a Mortgage Loan which is not delivered to the
Purchaser or its assignee, transferee or designee, if held by the Seller, shall
be so held for the benefit of the Purchaser, its assignee, transferee or
designee.
 
(c) Acceptance of Mortgage Loans. The documents delivered pursuant to Section
4(b) hereof shall be reviewed by the Purchaser or any assignee, transferee or
designee of the Purchaser at any time before or after the Closing Date (and with
respect to each document permitted to be delivered after the Closing Date,
within seven days of its delivery) to ascertain that all required documents have
been executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule.
 
(d) Transfer of Interest in Agreements. The Purchaser has the right to assign
its interest under this Agreement, in whole or in part, to the Trustee, as may
be required to effect the purposes of the Pooling and Servicing Agreement,
without the consent of the Seller or the Responsible Party, and the assignee
shall succeed to the rights and obligations hereunder of the Purchaser. Any
expense reasonably incurred by or on behalf of the Purchaser or the Trustee in
connection with enforcing any obligations of the Seller or the Responsible Party
under this Agreement will be promptly reimbursed by the Seller or the
Responsible Party, as applicable.
 
(e) Examination of Mortgage Files. Prior to the Closing Date, the Seller shall
either (i) deliver in escrow to the Purchaser, or to any assignee, transferee or
designee of the Purchaser for examination, the Mortgage File pertaining to each
Mortgage Loan or (ii) make such Mortgage Files available to the Purchaser or to
any assignee, transferee or designee of the Purchaser for examination. Such
examination may be made by the Purchaser or the Trustee, and their respective
designees, upon reasonable notice to the Seller during normal business hours
before the Closing Date and within 60 days after the Closing Date. If any such
person makes such examination prior to the Closing Date and identifies any
Mortgage Loans that do not conform to the requirements of the Purchaser as
described in this Agreement, such Mortgage Loans shall be deleted from the
Closing Schedule. The Purchaser may, at its option and without notice to the
Seller, purchase all or part of the Mortgage Loans without conducting any
partial or complete examination. The fact that the Purchaser or any person has
conducted or has failed to conduct any partial or complete examination of the
Mortgage Files shall not affect the rights of the Purchaser or any assignee,
transferee or designee of the Purchaser to demand repurchase or other relief as
provided herein or under the Pooling and Servicing Agreement.
 
-5-

--------------------------------------------------------------------------------


 
SECTION 5 Representations, Warranties and Covenants of the Responsible Party and
the Seller.
 
(a) The Responsible Party hereby represents, warrants and covenants to the
Seller and the Purchaser, as of the date hereof that:
 
(i) The Responsible Party is duly organized, validly existing and in good
standing under the laws of the state of Delaware and is and will remain in
compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of its obligations
under this Agreement and each Mortgage Loan;
 
(ii) The Responsible Party has the full power and authority to execute, deliver
and perform, and to enter into and consummate, all transactions contemplated by
this Agreement which are applicable to the Responsible Party. The Responsible
Party has duly authorized the execution, delivery and performance of this
Agreement, has duly executed and delivered this Agreement, and this Agreement,
assuming due authorization, execution and delivery by the Seller and the
Purchaser, constitutes a legal, valid and binding obligation of the Responsible
Party, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or
reorganization;
 
(iii) The execution and delivery of this Agreement by the Responsible Party and
the performance of and compliance with the terms of this Agreement which are
applicable to the Responsible Party will not violate the Responsible Party’s
articles of incorporation or bylaws or constitute a default under or result in a
breach or acceleration of, any material contract, agreement or other instrument
to which the Responsible Party is a party or which may be applicable to the
Responsible Party or its assets;
 
(iv) The Responsible Party is not in violation of, and the execution and
delivery of this Agreement by the Responsible Party and its performance and
compliance with the terms of this Agreement which are applicable to the
Responsible Party and will not constitute a violation with respect to, any order
or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction over the Responsible Party
or its assets, which violation will likely have consequences that would
materially and adversely affect the condition (financial or otherwise) or the
operation of the Responsible Party or its assets or will likely have
consequences that would materially and adversely affect the performance of its
obligations and duties hereunder;
 
-6-

--------------------------------------------------------------------------------


 
(v) The Responsible Party does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant of the Responsible
Party contained in this Agreement;
 
(vi) There are no actions or proceedings against, or investigations of, the
Responsible Party before any court, administrative agency or other tribunal (A)
that are likely to prohibit its entering into this Agreement, (B) seeking to
prevent the consummation of the transactions contemplated by this Agreement or
(C) that are likely to prohibit or materially and adversely affect the
performance by the Responsible Party of its obligations under, or the validity
or enforceability of, this Agreement
 
(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Responsible Party of, or compliance by the Responsible Party with, this
Agreement or the consummation of the transactions contemplated by this Agreement
which are applicable to the Responsible Party, except for such consents,
approvals, authorizations or orders, if any, that have been obtained prior to
the Closing Date; and
 
(viii) The consummation of the transactions contemplated by this Agreement which
are applicable to the Responsible Party are in the ordinary course of business
of the Responsible Party.
 
(b) The Seller hereby represents and warrants to the Responsible Party and the
Purchaser, as of the date hereof and as of the Closing Date, and covenants,
that:
 
(i) The Seller is duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware with full limited
partnership power and authority to conduct its business as presently conducted
by it to the extent material to the consummation of the transactions
contemplated herein. The Seller has the full limited partnership power and
authority to own the Mortgage Loans and to transfer and convey the Mortgage
Loans to the Purchaser and has the full limited partnership power and authority
to execute and deliver, engage in the transactions contemplated by, and perform
and observe the terms and conditions of this Agreement.
 
(ii) The Seller has duly authorized the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Responsible
Party and the Purchaser, constitutes a legal, valid and binding obligation of
the Seller, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or
reorganization.
 
(iii) The execution, delivery and performance of this Agreement by the Seller
(x) does not conflict and will not conflict with, does not breach and will not
result in a breach of and does not constitute and will not constitute a default
(or an event, which with notice or lapse of time or both, would constitute a
default) under (A) any terms or provisions of the certificate of formation or
limited partnership agreement of the Seller, (B) any term or provision of any
material agreement, contract, instrument or indenture, to which the Seller is a
party or by which the Seller or any of its property is bound or (C) any law,
rule, regulation, order, judgment, writ, injunction or decree of any court or
governmental authority having jurisdiction over the Seller or any of its
property and (y) does not create or impose and will not result in the creation
or imposition of any lien, charge or encumbrance which would have a material
adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.
 
-7-

--------------------------------------------------------------------------------


 
(iv) No consent, approval, authorization or order of, registration or filing
with, or notice on behalf of the Seller to any governmental authority or court
is required, under federal laws or the laws of the State of Delaware, for the
execution, delivery and performance by the Seller of, or compliance by the
Seller with, this Agreement or the consummation by the Seller of any other
transaction contemplated hereby; provided, however, that the Seller makes no
representation or warranty regarding federal or state securities laws in
connection with the sale or distribution of the Certificates.
 
(v) This Agreement does not contain any untrue statement of material fact or
omit to state a material fact necessary to make the statements contained herein
not misleading. The written statements, reports and other documents furnished by
the Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby taken in the aggregate do not contain any untrue statement
of material fact or omit to state a material fact necessary to make the
statements contained therein not misleading.
 
(vi) The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder.
 
(vii) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
 
(viii) Immediately prior to the sale of the Mortgage Loans to the Purchaser as
herein contemplated, the Seller will be the owner of the related Mortgage and
the indebtedness evidenced by the related Mortgage Note, and, upon the payment
to the Seller of the Aggregate Purchase Price, in the event that the Seller
retains or has retained record title, the Seller shall retain such record title
to each Mortgage, each related Mortgage Note and the related Mortgage Files with
respect thereto in trust for the Purchaser as the owner thereof from and after
the date hereof.
 
(ix) There are no actions or proceedings against, or investigations known to it
of, the Seller before any court, administrative or other tribunal (A) that might
prohibit its entering into this Agreement, (B) seeking to prevent the sale of
the Mortgage Loans by the Seller or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or
validity or enforceability of, this Agreement.
 
-8-

--------------------------------------------------------------------------------


 
(x) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller are not subject
to the bulk transfer or any similar statutory provisions.
 
(xi) The Seller has not dealt with any broker, investment banker, agent or other
person, except for the Purchaser or any of its affiliates, that may be entitled
to any commission or compensation in connection with the sale of the Mortgage
Loans.
 
(xii) There is no litigation currently pending or, to the best of the Seller’s
knowledge without independent investigation, threatened against the Seller that
would reasonably be expected to adversely affect the transfer of the Mortgage
Loans, the issuance of the Certificates or the execution, delivery, performance
or enforceability of this Agreement, or that would result in a material adverse
change in the financial condition of the Seller.
 
(xiii) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Mortgage loan with any intent to hinder, delay or defraud any
of its creditors.
 
(xiv) The Seller makes each of the additional representations and warranties set
forth on Schedule I hereto.
 
SECTION 6 Representations and Warranties of the Responsible Party Relating to
the Mortgage Loans.
 
The Responsible Party hereby represents and warrants to the Seller and the
Purchaser that as to each Mortgage Loan as of the Closing Date or as of such
other date as specified herein:
 
(i) The information set forth in the Mortgage Loan Schedule is true and correct
in all material respects;
 
(ii) Each Mortgage Loan at the time it was made complied in all material
respects with all applicable local, state and federal laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all applicable predatory, abusive and fair lending laws; and
each Mortgage Loan has been serviced in all material respects in accordance with
all applicable local, state and federal laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all applicable anti-predatory lending laws and the terms of the related Mortgage
Note, the Mortgage and other loan documents;
 
(iii) There is no monetary default existing under any Mortgage or the related
Mortgage Note and there is no material event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach or event of acceleration; and neither the Responsible Party, any
of its affiliates nor any servicer of any related Mortgage Loan has taken any
action to waive any default, breach or event of acceleration; and no foreclosure
action is threatened or has been commenced with respect to the Mortgage Loan;
 
-9-

--------------------------------------------------------------------------------


 
(iv) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, (i)
if required by law in the jurisdiction where the Mortgaged Property is located,
or (ii) to protect the interests of the Trustee on behalf of the
Certificateholders;
 
(v) No selection procedure reasonably believed by the Responsible Party to be
adverse to the interests of the Certificateholders was utilized in selecting the
Mortgage Loans;
 
(vi) Each Mortgage is a valid and enforceable first or second lien on the
property securing the related Mortgage Note and each Mortgaged Property is owned
by the Mortgagor in fee simple (except with respect to common areas in the case
of condominiums, planned unit developments (“PUDs”) and de minimis PUDs) or by
leasehold for a term longer than the term of the related Mortgage, subject only
to (i) the lien of current real property taxes and assessments, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage, such exceptions
being acceptable to mortgage lending institutions generally or specifically
reflected in the appraisal obtained in connection with the origination of the
related Mortgage Loan or referred to in the lender’s title insurance policy
delivered to the originator of the related Mortgage Loan and (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by such Mortgage;
 
(vii) There is no mechanics’ lien or claim for work, labor or material affecting
the premises subject to any Mortgage which is or may be a lien prior to, or
equal with, the lien of such Mortgage except those which are insured against by
the title insurance policy referred to in (xii) below;
 
(viii) There was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;
 
(ix) There is no valid offset, defense or counterclaim to any Mortgage Note or
Mortgage, including the obligation of the Mortgagor to pay the unpaid principal
and interest on such Mortgage Note;
 
(x) The physical property subject to any Mortgage is free of material damage and
is in good repair and there is no proceeding pending or threatened for the total
or partial condemnation of any Mortgaged Property;
 
(xi) The Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;
 
-10-

--------------------------------------------------------------------------------


 
(xii) With respect to any first lien Mortgage Loan, a lender’s title insurance
policy (on an American Land Title Association (“ALTA”) or California Land Title
Association (“CLTA”) form) or binder, or other assurance of title customary in
the relevant jurisdiction therefor in a form acceptable to Fannie Mae or Freddie
Mac, was issued on the date that each Mortgage Loan was created by a title
insurance company which, to the best of the Responsible Party’s knowledge, was
qualified to do business in the jurisdiction where the related Mortgaged
Property is located, insuring the Responsible Party and its successors and
assigns that the Mortgage is a first priority lien on the related Mortgaged
Property in the original principal amount of the Mortgage Loan; and the
Responsible Party is the sole insured under such lender’s title insurance
policy, and such policy, binder or assurance is valid and remains in full force
and effect, and each such policy, binder or assurance shall contain all
applicable endorsements including a negative amortization endorsement, if
applicable; with respect to any junior lien Mortgage Loan, other than any
piggyback loan that has an initial principal amount less than or equal to
$200,000, (a) a lender’s title insurance policy or binder, or other assurance of
title customary in the relevant jurisdiction therefore in a form acceptable to
Fannie Mae or Freddie Mac, was issued on the date that each Mortgage Loan was
created by a title insurance company which, to the best of the Responsible
Party’s knowledge, was qualified to do business in the jurisdiction where the
related Mortgaged Property is located, insuring the related seller and its
successors and assigns; and the Responsible Party is the sole insured under such
lender’s title insurance policy, and such policy, binder or assurance is valid
and remains in full force and effect, and each such policy, binder or assurance
shall contain all applicable endorsements including a negative amortization
endorsement, if applicable, or (b) a lien search was conducted at the time of
origination with respect to the related Mortgaged Property;
 
(xiii) At the time of origination, each Mortgaged Property was the subject of an
appraisal which conformed to the underwriting requirements of the originator of
the Mortgage Loan and, the appraisal is in a form acceptable to Fannie Mae or
Freddie Mac;
 
(xiv) The improvements on each Mortgaged Property securing a Mortgage Loan are
insured (by an insurer which is acceptable to the Responsible Party) against
loss by fire and such hazards as are covered under a standard extended coverage
endorsement in the locale in which the Mortgaged Property is located, in an
amount which is not less than the lesser of the maximum insurable value of the
improvements securing such Mortgage Loan or the outstanding principal balance of
the Mortgage Loan, but in no event in an amount less than an amount that is
required to prevent the Mortgagor from being deemed to be a co-insurer
thereunder; if the improvement on the Mortgaged Property is a condominium unit,
it is included under the coverage afforded by a blanket policy for the
condominium project; if upon origination of the related Mortgage Loan, the
improvements on the Mortgaged Property were in an area identified as a federally
designated flood area, a flood insurance policy is in effect in an amount
representing coverage not less than the least of (i) the outstanding principal
balance of the Mortgage Loan, (ii) the restorable cost of improvements located
on such Mortgaged Property or (iii) the maximum coverage available under federal
law; and each Mortgage obligates the Mortgagor thereunder to maintain the
insurance referred to above at the Mortgagor’s cost and expense;
 
-11-

--------------------------------------------------------------------------------


(xv) Each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9) without reliance on the provisions of Treasury
Regulation Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2)
or any other provision that would allow a Mortgage Loan to be treated as a
“qualified mortgage” notwithstanding its failure to meet the requirements of
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);
 
(xvi) None of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31, 12
CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost home,” “covered” (excluding home loans
defined as “covered home loans” in the New Jersey Home Ownership Security Act of
2002 that were originated between November 26, 2003 and July 7, 2004), “high
risk home” or “predatory” loans under any applicable state, federal or local law
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);
 
(xvii) The data files containing information with respect to the Mortgage Loans
as transmitted by modem to the Purchaser by the Responsible Party or any of its
affiliates (as such transmitted information may have been amended or
supplemented in writing by the Responsible Party or any of its affiliates with
the written consent of the Purchaser subsequent to such transmission) is true
and correct in all material respects;
 
(xviii) No Mortgage Loan (a) is a High Cost Loan or Covered Loan as applicable
(as such terms are defined in the then current Standard & Poor’s LEVELS®
Glossary, which is now Version 6.0, Appendix E, attached hereto as Exhibit 6 or
(b) was originated on or after October 1, 2002 through March 6, 2003 and is
governed by the Georgia Fair Lending Act;
 
(xix) Each Mortgage Loan was originated in accordance with the underwriting
guidelines of the related originator;
 
(xx) Each original Mortgage has been recorded or is in the process of being
recorded in accordance with the requirements of Section 2.01 of the Pooling and
Servicing Agreement in the appropriate jurisdictions wherein such recordation is
required to perfect the lien thereof for the benefit of the Trust Fund;
 
(xxi) The related Mortgage File contains each of the documents and instruments
listed in Section 2.01 of the Pooling and Servicing Agreement, subject to any
exceptions, substitutions and qualifications as are set forth in such Section;
 
(xxii) The Mortgage Loans are currently being serviced in accordance with
accepted servicing practices;
 
(xxiii) With respect to each Mortgage Loan that has a prepayment penalty
feature, each such prepayment penalty is enforceable and will be enforced by the
Responsible Party and each prepayment penalty is permitted pursuant to
applicable federal, state and local law. In addition, with respect to each
Mortgage Loan (i) no Mortgage Loan will impose a prepayment penalty for a term
in excess of five years from the date such Mortgage Loan was originated and (ii)
such prepayment penalty is equal to the lesser of (A) the maximum amount
permitted under applicable law or (B) six months interest at the related
Mortgage Rate on the amount prepaid in excess of 20% of the original principal
balance of such Mortgage Loan;
 
-12-

--------------------------------------------------------------------------------


 
(xxiv) If any of the Mortgage Loans are secured by a leasehold interest, with
respect to each leasehold interest: the use of leasehold estates for residential
properties is an accepted practice in the area where the related Mortgaged
Property is located; residential property in such area consisting of leasehold
estates is readily marketable; the lease is recorded and no party is in any way
in breach of any provision of such lease; the leasehold is in full force and
effect and is not subject to any prior lien or encumbrance by which the
leasehold could be terminated or subject to any charge or penalty; and the
remaining term of the lease does not terminate less than five years after the
maturity date of such Mortgage Loan; and
 
(xxv) The first Monthly Payment was or shall be made with respect to the
Mortgage Loan on its Due Date or by the 15th calendar day of the month following
such Due Date or if such day is not a Business Day, then the next succeeding
Business Day and the first Monthly Payment following the Closing Date shall be
made with respect to the Mortgage Loan on its Due Date or by the 15th calendar
day of the month following such Due Date or if such day is not a Business Day,
then the next succeeding Business Day, all in accordance with the terms of the
related Mortgage Note.
 
SECTION 7 Repurchase Obligation for Defective Documentation and for Breach of
Representation and Warranty.
 
(a) The representations and warranties contained in Section 6 shall not be
impaired by any review and examination of Mortgage Files or any failure on the
part of the Seller or the Purchaser to review or examine such documents and
shall inure to the benefit of any assignee, transferee or designee of the
Purchaser, including the Trustee for the benefit of holders of the Certificates.
With respect to the representations and warranties contained herein that are
made to the knowledge or the best knowledge of the Responsible Party or as to
which the Responsible Party has no knowledge, if it is discovered that the
substance of any such representation and warranty is inaccurate and the
inaccuracy materially and adversely affects the value of the related Mortgage
Loan, or the interest therein of the Purchaser or the Purchaser’s assignee,
designee or transferee, then notwithstanding the Responsible Party’s lack of
knowledge with respect to the substance of such representation and warranty
being inaccurate at the time the representation and warranty was made, such
inaccuracy shall be deemed a breach of the applicable representation and
warranty and the Responsible Party shall take such action described in the
following paragraphs in respect of such Mortgage Loan.
 
-13-

--------------------------------------------------------------------------------


 
Upon discovery by the Seller, the Purchaser or any assignee, transferee or
designee of the Purchaser of any materially defective document in, or that any
material document was not transferred by or at the direction of the Seller (as
listed on the Trustee’s Preliminary Exception Report) as part of any Mortgage
File, or of a breach of any of the representations and warranties contained in
Section 6 that materially and adversely affects the value of any Mortgage Loan
or the interest therein of the Purchaser or the Purchaser’s assignee, transferee
or designee, the party discovering such breach shall give prompt written notice
to the Responsible Party and the Seller. Within sixty (60) days of its discovery
or its receipt of notice of any such missing documentation that was not
transferred to the Purchaser as described above, or of materially defective
documentation, or of any such breach of a representation and warranty, the
Responsible Party or the Seller (or their related designee), as applicable,
promptly shall deliver such missing document or cure such defect or breach in
all material respects or, in the event the Responsible Party or the Seller (or
their related designee) cannot deliver such missing document or cannot cure such
defect or breach, the Responsible Party or the Seller, as applicable, shall,
within ninety (90) days of its discovery or receipt of notice, either (i)
repurchase the affected Mortgage Loan at the Purchase Price or (ii) pursuant to
the provisions of the Pooling and Servicing Agreement, cause the removal of such
Mortgage Loan from the Trust Fund and substitute one or more Qualified
Substitute Mortgage Loans. The Responsible Party or the Seller, as applicable,
shall amend the Closing Schedule to reflect the withdrawal of such Mortgage Loan
from the terms of this Agreement and the Pooling and Servicing Agreement. The
Responsible Party or the Seller, as applicable, shall deliver to the Purchaser
such amended Closing Schedule and shall deliver such other documents as are
required by this Agreement or the Pooling and Servicing Agreement within five
(5) days of any such amendment. Any repurchase pursuant to this Section 7(a)
shall be accomplished by transfer to an account designated by the Purchaser of
the amount of the Purchase Price in accordance with Section 2.03 of the Pooling
and Servicing Agreement. Any repurchase required by this Section shall be made
in a manner consistent with Section 2.03 of the Pooling and Servicing Agreement.
 
Notwithstanding the foregoing, the breach of the representations of the
Responsible Party set forth in Section 6(xvi) and (xviii)(b) above will be
deemed to materially and adversely affect the interests of the
Certificateholders and shall require the repurchase, substitution or, to the
extent applicable, a cure of the affected Mortgage Loan(s) as provided in this
Section 7.
 
Notwithstanding the foregoing, within 90 days of the earlier of discovery by the
Responsible Party or receipt of notice by the Responsible Party of the breach of
the representation of the Responsible Party set forth in Section 6(xxiii) above
which materially and adversely affects the interests of the Holders of the Class
P Certificates in any Prepayment Charge, the Responsible Party shall pay the
amount of the scheduled Prepayment Charge, for the benefit of the Holders of the
Class P Certificates by remitting such amount to the applicable servicer for
deposit into the Custodial Account, net of any amount previously collected by
the applicable servicer or paid by the applicable servicer, for the benefit of
the Holders of the Class P Certificates in respect of such Prepayment Charge.
 
Notwithstanding the foregoing, upon notice of the breach of the representation
of the Responsible Party set forth in Section 6(xxv) above (which notice may
include receipt of a monthly remittance advice reflecting such breach), the
Purchaser shall request any repurchase pursuant to this Section 7 in writing
within 120 days of receipt of such notice (the "Purchaser Notice Period");
provided, however that the Responsible Party’s obligation to repurchase the
related Mortgage Loan shall expire 120 days following the Closing Date unless
the Purchaser has made a written request to the Responsible Party to repurchase
the related Mortgage Loan within such 120 day period. Upon receipt of such
request, the Responsible Party shall have 30 days to repurchase the related
Mortgage Loan. The Responsible Party shall have no obligation to repurchase any
Mortgage Loan as to which a request for repurchase pursuant to this Section 7
was received after the Purchaser Notice Period.
 
-14-

--------------------------------------------------------------------------------


 
(b) Notwithstanding the foregoing, with respect to an alleged breach of a
representation and warranty which breach is covered by a title insurance policy,
the Purchaser shall use reasonable efforts to enforce the provisions of any
related title insurance policy prior to seeking a remedy against the Responsible
Party or the Seller hereunder.
 
(c) It is understood and agreed that the obligations of the Responsible Party or
the Seller set forth in this Section 7 to cure or repurchase a defective
Mortgage Loan constitute the sole remedies of the Purchaser against the
Responsible Party or the Seller respecting a missing document or a breach of the
representations and warranties contained in Section 6.
 
SECTION 8 Closing; Payment for the Mortgage Loans. The closing of the purchase
and sale of the Mortgage Loans shall be held at the New York City office of
Mayer, Brown, Rowe & Maw LLP at 10:00 a.m. New York City time on the Closing
Date.
 
The closing shall be subject to each of the following conditions:
 
(a) All of the representations and warranties of the Seller and the Responsible
Party under this Agreement shall be true and correct in all material respects as
of the date as of which they are made and no event shall have occurred which,
with notice or the passage of time, would constitute a default under this
Agreement;
 
(b) The Purchaser shall have received, or the attorneys of the Purchaser shall
have received in escrow (to be released from escrow at the time of closing), all
Closing Documents as specified in Section 9 of this Agreement, in such forms as
are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the respective
terms thereof;
 
(c) The Seller shall have delivered or caused to be delivered and released to
the Purchaser or to its designee, all documents (including without limitation,
the Mortgage Loans) required to be so delivered by the Purchaser pursuant to
Section 2.01 of the Pooling and Servicing Agreement; and
 
(d) All other terms and conditions of this Agreement and the Pooling and
Servicing Agreement shall have been complied with.
 
Subject to the foregoing conditions, the Purchaser shall deliver or cause to be
delivered to the Seller on the Closing Date, against delivery and release by the
Seller to the Trustee of all documents required pursuant to the Pooling and
Servicing Agreement, the consideration for the Mortgage Loans as specified in
Section 3 of this Agreement, by delivery to the Seller of the Aggregate Purchase
Price.
 
SECTION 9 Closing Documents. Without limiting the generality of Section 8
hereof, the closing shall be subject to delivery of each of the following
documents:
 
-15-

--------------------------------------------------------------------------------


 
(a) An Officer’s Certificate of the Seller, dated the Closing Date, in form
satisfactory to and upon which the Purchaser, the Responsible Party and Bear,
Stearns & Co. Inc. (the “Representative”) may rely, and attached thereto copies
of the certificate of formation, limited liability company agreement and
certificate of good standing of the Seller;
 
(b) An Opinion of Counsel of the Seller, dated the Closing Date, in form
satisfactory to and addressed to the Purchaser, the Responsible Party and the
Representative;
 
(c) An Officer’s Certificate of the Responsible Party, dated the Closing Date,
in form satisfactory to and upon which the Purchaser and the Representative may
rely, and attached thereto copies of the certificate of incorporation, by-laws
and certificate of good standing of the Responsible Party;
 
(d) An Opinion of Counsel of the Responsible Party, dated the Closing Date, in
form satisfactory to and addressed to the Purchaser and the Representative;
 
(e) Such opinions of counsel as the Rating Agencies or the Trustee may request
in connection with the sale of the Mortgage Loans by the Seller to the Purchaser
or the Seller’s execution and delivery of, or performance under, this Agreement;
 
(f) A letter from Deloitte & Touche LLP, certified public accountants, to the
effect that they have performed certain specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature set forth in the Purchaser’s prospectus supplement for Series
2007-HE1, dated July 10, 2007 (the “Prospectus Supplement”) relating to the
Offered Certificates contained under the captions “Summary—The Mortgage Pool,”
“Legal Proceedings,” “Risk Factors,” (to the extent of information concerning
the Mortgage Loans contained therein) and “Description of the Mortgage Pool”
agrees with the records of the Originator; and
 
(g) Such further information, certificates, opinions and documents as the
Purchaser or the Representative may reasonably request.
 
SECTION 10 Costs. The Seller shall pay (or shall reimburse the Purchaser or any
other Person to the extent that the Purchaser or such other Person shall pay)
all costs and expenses incurred in connection with the transfer and delivery of
the Mortgage Loans, including without limitation, recording fees, fees for title
policy endorsements and continuations and, except as set forth in Section 4(b),
the fees for recording Assignments.
 
The Seller shall pay (or shall reimburse the Purchaser or any other Person to
the extent that the Purchaser or such other Person shall pay) the fees and
expenses of the Seller’s accountants and attorneys, the costs and expenses
incurred in connection with producing the Interim Servicer’s or any
Subservicer’s loan loss, foreclosure and delinquency experience, the costs and
expenses incurred in connection with obtaining the documents referred to in
Section 9, the costs and expenses of printing (or otherwise reproducing) and
delivering this Agreement, the Pooling and Servicing Agreement, the
Certificates, the prospectus and Prospectus Supplement, and any private
placement memorandum relating to the Certificates and other related documents,
the initial fees, costs and expenses of the Trustee, the fees and expenses of
the Purchaser’s counsel in connection with the preparation of all documents
relating to the securitization of the Mortgage Loans, the filing fee charged by
the Securities and Exchange Commission for registration of the Certificates, the
cost of outside special counsel that may be required by the Originator and the
fees charged by any rating agency to rate the Certificates. All other costs and
expenses in connection with the transactions contemplated hereunder shall be
borne by the party incurring such expense.
 
-16-

--------------------------------------------------------------------------------


 
SECTION 11 [Reserved].
 
SECTION 12 Indemnification. The Responsible Party shall indemnify and hold
harmless each of (i) the Purchaser, (ii) the assignee pursuant to Section 2.01
of the Pooling and Servicing Agreement and (iii) each person, if any, who
controls the Purchaser within the meaning of Section 15 of the Securities Act of
1933, as amended (the “1933 Act”) ((i) through (iii) collectively, the
“Indemnified Party”) against any and all losses, claims, expenses, damages or
liabilities, insofar as such losses, claims, expenses, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of any material fact contained in the data
files containing information with respect to the Mortgage Loans as transmitted
by modem to the Purchaser by the Responsible Party or any of its affiliates (as
such transmitted information may have been amended or supplemented in writing by
the Responsible Party or any of its affiliates with the written consent of the
Purchaser subsequent to such transmission), (b) any representation, warranty or
covenant made by the Responsible Party herein, on which the Purchaser has
relied, being, or alleged to be, untrue or incorrect; provided, however, that to
the extent that any such losses, claims, expenses, damages or liabilities to
which the Indemnified Party may become subject arise out of or are based upon
both (1) statements, omissions, representations, warranties or covenants of the
Seller described in clause (a) or (b) above and (2) any other factual basis, the
Seller shall indemnify and hold harmless the Indemnified Party only to the
extent that the losses, claims, expenses, damages, or liabilities of the person
or persons asserting the claim are determined to rise from or be based upon
matters set forth in clause (1) above and do not result from the gross
negligence or willful misconduct of such Indemnified Party. This indemnity shall
be in addition to any liability that the Seller may otherwise have.
 
SECTION 13 Intent of the Parties, Mandatory Delivery; Grant of Security
Interest. The sale of the Mortgage Loans as contemplated hereby is absolute and
is intended by both the Seller and the Purchaser to constitute a sale of the
such Mortgage Loans by the Seller to the Purchaser. The sale and delivery on the
Closing Date of the Mortgage Loans described on the Mortgage Loan Schedule in
accordance with the terms and conditions of this Agreement is mandatory. It is
specifically understood and agreed that each Mortgage Loan is unique and
identifiable on the date hereof and that an award of money damages would be
insufficient to compensate the Purchaser for the losses and damages incurred by
the Purchaser in the event of the Seller’s failure to deliver the Mortgage Loans
on or before the Closing Date. The Seller hereby grants to the Purchaser a lien
on and a continuing security interest in the Seller’s interest in each Mortgage
Loan and each document and instrument evidencing each such Mortgage Loan to
secure the performance by the Seller of its obligation hereunder, and the Seller
agrees that it holds such Mortgage Loans in custody for the Purchaser, subject
to the Purchaser’s (i) right, prior to the Closing Date, to reject any Mortgage
Loan to the extent permitted by this Agreement, and (ii) obligation to deliver
or cause to be delivered the consideration for the Mortgage Loans pursuant to
Section 8 hereof. Any Mortgage Loans rejected by the Purchaser shall
concurrently therewith be released from the security interest created hereby.
All rights and remedies of the Purchaser under this Agreement are distinct from,
and cumulative with, any other rights or remedies under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised
concurrently, independently or successively.
 
-17-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, if on the Closing Date, each of the conditions
set forth in Section 8 hereof shall have been satisfied and the Purchaser shall
not have paid or caused to be paid the Aggregate Purchase Price, or any such
condition shall not have been waived or satisfied and the Purchaser determines
not to pay or cause to be paid the Aggregate Purchase Price, the Purchaser shall
immediately effect the re-delivery of the Mortgage Loans, if delivery to the
Purchaser has occurred, and the security interest created by this Section 13
shall be deemed to have been released.
 
SECTION 14 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
to or mailed by registered mail, postage prepaid, or transmitted by fax and,
receipt of which is confirmed by telephone, if to the Purchaser, addressed to
Stanwich Asset Acceptance Company, L.L.C., Seven Greenwich Office Park, 599 West
Putnam Avenue, Greenwich, Connecticut 06830 (Telecopy: (212-272-7206)),
Attention: Darren Fulco; or such other address as may hereafter be furnished to
the Responsible Party and the Seller in writing by the Purchaser; if to the
Responsible Party, addressed to the Responsible Party at 2780 Lake Vista Drive,
Lewisville, Texas 75067, Attention: General Counsel, or such other address as
may hereafter be furnished to the Seller and the Purchaser in writing by the
Responsible Party; if to the Seller, addressed to the Seller at Carrington
Securities, LP, Seven Greenwich Office Park, 599 West Putnam Avenue, Greenwich,
Connecticut 06830 (Telecopy: (212-272-7206)), Attention: Bruce M. Rose, or to
such other address as the Seller may designate in writing to the Purchaser and
the Responsible Party.
 
SECTION 15 Severability of Provisions. Any part, provision, representation or
warranty of this Agreement that is prohibited or that is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement that is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.
 
SECTION 16 Agreement of Parties. The Seller, the Responsible Party and the
Purchaser each agree to execute and deliver such instruments and take such
actions as either of the others may, from time to time, reasonably request in
order to effectuate the purpose and to carry out the terms of this Agreement.
 
SECTION 17 Survival. (a) The Seller agrees that the representations, warranties
and agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Purchaser,
notwithstanding any investigation heretofore or hereafter made by the Purchaser
or on its behalf, and that the representations, warranties and agreements made
by the Seller herein or in any such certificate or other instrument shall
survive the delivery of and payment for the Mortgage Loans and shall continue in
full force and effect, notwithstanding any restrictive or qualified endorsement
on the Mortgage Notes and notwithstanding subsequent termination of this
Agreement, the Pooling and Servicing Agreement or the Trust Fund.
 
-18-

--------------------------------------------------------------------------------


 
(b) The Responsible Party agrees that the representations, warranties and
agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Seller and
the Purchaser, notwithstanding any investigation heretofore or hereafter made by
the Seller or the Purchaser or on the behalf of either of them, and that the
representations, warranties and agreements made by the Responsible Party herein
or in any such certificate or other instrument shall continue in full force and
effect as of the date such representation, warranty and agreements were made,
notwithstanding subsequent termination of this Agreement, the Pooling and
Servicing Agreement or the Trust Fund.
 
SECTION 18 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
SECTION 19 Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.
 
It is the express intent of the parties hereto that the conveyance of the
Mortgage Loans by the Seller to the Purchaser as provided in Section 4 hereof
be, and be construed as, a sale of the Mortgage Loans by the Seller to the
Purchaser and not as a pledge of the Mortgage Loans by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the aforementioned intent of the parties, the
Mortgage Loans are held to be property of the Seller, then (a) it is the express
intent of the parties that such conveyance be deemed a pledge of the Mortgage
Loans by the Seller to the Purchaser to secure a debt or other obligation of the
Seller and (b) (1) this Agreement shall also be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code; (2) the conveyance provided for in Section 4 hereof shall be
deemed to be a grant by the Seller to the Purchaser of a security interest in
all of the Seller’s right, title and interest in and to the Mortgage Loans and
all amounts payable to the holders of the Mortgage Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts, other than investment earnings, from time to
time held or invested in the Custodial Account whether in the form of cash,
instruments, securities or other property; (3) the possession by the Purchaser
or its agent of Mortgage Notes, the related Mortgages and such other items of
property that constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession” by the secured party for purposes of
perfecting the security interest pursuant to the New York Uniform Commercial
Code; and (4) notifications to persons holding such property and
acknowledgments, receipts or confirmations from persons holding such property
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser pursuant to Section 4(d)
hereof shall also be deemed to be an assignment of any security interest created
hereby. The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement and the Pooling and Servicing Agreement.
 
[Signatures follow]
 
-19-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser, the Seller and the Responsible Party have
caused their names to be signed by their respective officers thereunto duly
authorized as of the date first above written.
 
STANWICH ASSET ACCEPTANCE
COMPANY, L.L.C., as Purchaser
 
By: /s/Bruce M. Rose                      
Name: Bruce M. Rose
Title: President
 
CARRINGTON SECURITIES, LP, as Seller
By: Carrington Capital Management, LLC,
as its general partner

 
By: /s/Bruce M. Rose                     
Name: Bruce M. Rose
Title: President
 
EMC MORTGAGE CORPORATION, as
Responsible Party
 
By: /s/Debbie Pratt                         
Name: Debbie Pratt
Title: Senior Vice President
 
 
 
S-1

--------------------------------------------------------------------------------


 
 Schedule I
 
The Seller hereby represents, warrants, and covenants to the Purchaser as
follows on the Closing Date and on each Distribution Date thereafter:
 
General
 
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (“UCC”)) in the Mortgage Loans in
favor of the Purchaser which security interest is prior to all other liens, and
is enforceable as such as against creditors of and purchasers from the Seller.
 
2. The Mortgage Loans constitute “general intangibles” or “instruments” within
the meaning of the applicable UCC.
 
3. The Custodial Account and all subaccounts thereof constitute either a deposit
account or a securities account.
 
4. To the extent that payments and collections received or made with respect to
the Mortgage Loans constitute securities entitlements, such payments and
collections have been and will have been credited to the Custodial Account. The
securities intermediary for the Custodial Account has agreed to treat all assets
credited to the Custodial Account as “financial assets” within the meaning of
the applicable UCC.
 
Creation
 
5. The Seller owns and has good and marketable title to the Mortgage Loans free
and clear of any lien, claim or encumbrance of any Person, excepting only liens
for taxes, assessments or similar governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the lien attaches is not
impaired during the pendency of such proceeding.
 
6. The Seller has received all consents and approvals to the sale of the
Mortgage Loans hereunder to the Purchaser required by the terms of the Mortgage
Loans that constitute instruments.
 
7. To the extent the Custodial Account or subaccounts thereof constitute
securities entitlements, certificated securities or uncertificated securities,
the Seller has received all consents and approvals required to transfer to the
Purchaser its interest and rights in the Custodial Account hereunder.
 
Perfection
 
8. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Mortgage Loans from the
Seller to the Purchaser and the security interest in the Mortgage Loans granted
to the Purchaser hereunder.
 

--------------------------------------------------------------------------------


 
9. With respect to the Custodial Account and all subaccounts that constitute
deposit accounts, either:
 
(i) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Purchaser directing disposition of the
funds in the Custodial Account without further consent by the Seller; or
 
(ii) the Seller has taken all steps necessary to cause the Purchaser to become
the account holder of the Custodial Account.
 
10. With respect to the Custodial Account or subaccounts thereof that constitute
securities accounts or securities entitlements, either:
 
(i) the Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Custodial
Account granted by the Seller to the Purchaser; or
 
(ii) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the securities intermediary has agreed to comply with all
instructions originated by the Purchaser relating to the Custodial Account
without further consent by the Purchaser; or
 
(iii) the Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Purchaser as the person having a
security entitlement against the securities intermediary in the Custodial
Account.
 
Priority
 
11. Other than the transfer of the Mortgage Loans to the Purchaser pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Mortgage Loans. The Seller has not
authorized the filing of, or is not aware of any financing statements against
the Seller that include a description of collateral covering the Mortgage Loans
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated.
 
12. The Seller is not aware of any judgment, ERISA or tax lien filings against
the Seller.
 
13. The Trustee has in its possession all original copies of the Mortgage Notes
that constitute or evidence the Mortgage Loans. To the Seller’s knowledge, none
of the instruments that constitute or evidence the Mortgage Loans has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Purchaser or its designee. All financing
statements filed or to be filed against the Seller in favor of the Purchaser in
connection herewith describing the Mortgage Loans contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Purchaser.”
 

--------------------------------------------------------------------------------


 
14. Neither the Custodial Account nor any subaccount thereof is in the name of
any person other than the Seller or the Purchaser or in the name of its nominee.
The Seller has not consented for the securities intermediary of the Custodial
Account to comply with entitlement orders of any person other than the Purchaser
or its designee.
 
15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other transaction document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the applicable
servicer or termination of the applicable servicer’s rights to act as such)
until such time as all obligations under this Agreement have been finally and
fully paid and performed.
 
16. No Waiver. The parties to this Agreement (i) shall not, without obtaining a
confirmation of the then-current rating of the Certificates waive any of the
Perfection Representations, and (ii) shall provide the Rating Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the
Certificates (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the Perfection
Representations.
 
17. Seller to Maintain Perfection and Priority. The Seller covenants that, in
order to evidence the interests of the Seller and the Purchaser under this
Agreement, the Seller shall take such action, or execute and deliver such
instruments (other than effecting a Filing (as defined below), unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Purchaser) to maintain and perfect, as a first priority interest, the
Purchaser’s security interest in the Mortgage Loans. The Seller shall, from time
to time and within the time limits established by law, prepare and present to
the Purchaser or its designee to authorize (based in reliance on the Opinion of
Counsel hereinafter provided for) the Seller to file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Purchaser’s security interest in the Mortgage Loans as a
first-priority interest (each a “Filing”). The Seller shall present each such
Filing to the Purchaser or its designee together with (x) an Opinion of Counsel
to the effect that such Filing is (i) consistent with the grant of the security
interest to the Purchaser pursuant to Section 19 of this Agreement, (ii)
satisfies all requirements and conditions to such Filing in this Agreement and
(iii) satisfies the requirements for a Filing of such type under the Uniform
Commercial Code in the applicable jurisdiction (or if the Uniform Commercial
Code does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Purchaser’s signature. Upon
receipt of such Opinion of Counsel and form of authorization, the Purchaser
shall promptly authorize in writing the Seller to, and the Seller shall, effect
such Filing under the UCC without the signature of the Seller or the Purchaser
where allowed by applicable law. Notwithstanding anything else in the
transaction documents to the contrary, the Seller shall not have any authority
to effect a Filing without obtaining written authorization from the Purchaser or
its designee.
 

--------------------------------------------------------------------------------


 
Exhibit 1
 
APPENDIX E OF THE STANDARD & POOR’S GLOSSARY FOR
FILE FORMAT FOR LEVELS® VERSION 6.0



APPENDIX E - Standard & Poor’s Predatory Lending Categories
 
Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.
 
Standard & Poor’s High Cost Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending
 Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law
     
Arkansas
Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.
Effective July 16, 2003
High Cost Home Loan
Cleveland Heights, OH
Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.
Effective June 2, 2003
Covered Loan
Colorado
Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.
Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002
Covered Loan
Connecticut
Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.
Effective October 1, 2001
High Cost Home Loan

 

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending
 Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law

District of Columbia
Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.
Effective for loans closed on or after January 28, 2003
Covered Loan
Florida
Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.
Effective October 2, 2002
High Cost Home Loan
Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
High Cost Home Loan
Georgia as amended (Mar. 7, 2003 - current)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective for loans closed on or after March 7, 2003
High Cost Home Loan
HOEPA Section 32
Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34
Effective October 1, 1995, amendments October 1, 2002
High Cost Loan
Illinois
High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.
Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)
High Risk Home Loan
Indiana
Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq.
Effective January 1, 2005; amended by 2005 HB 1179, effective July 1, 2005
High Cost Home Loans
Kansas
Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999
High Loan to Value Consumer Loan (id.§ 16a-3-207) and;
High APR Consumer Loan (id.§ 16a-3-308a)

 

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending
 Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law

Kentucky
2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003
High Cost Home Loan
Maine
Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.
Effective September 29, 1995 and as amended from time to time
High Rate High Fee Mortgage
Massachusetts
Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001 and amended from time to time
High Cost Home Loan
Nevada
Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.
Effective October 1, 2003
Home Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective for loans closed on or after November 27, 2003
High Cost Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004
High Cost Home Loan
New York
N.Y. Banking Law Article 6-l
Effective for applications made on or after April 1, 2003
High Cost Home Loan

 

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending
 Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law

North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)
High Cost Home Loan
Ohio
H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.
Effective May 24, 2002
Covered Loan
Rhode Island
Rhode Island Home Loan Protection Act, R.I. Gen. Laws §§ 34-25.2-1 et seq.
Effective December 31, 2006
High Cost Home Loan
Oklahoma
Consumer Credit Code (codified in various sections of Title 14A)
Effective July 1, 2000; amended effective January 1, 2004
Subsection 10 Mortgage
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004
High Cost Home Loan
Tennessee
Tennessee Home Loan Protection Act, Tenn. Code Ann. §§ 45-20-101 et seq.
Effective January 1, 2007
High Cost Home Loan
West Virginia
West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.
Effective June 5, 2002
West Virginia Mortgage Loan Act Loan

 

--------------------------------------------------------------------------------


 
Standard & Poor’s Covered Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending
Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law
Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
Covered Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective November 27, 2003 - July 5, 2004
Covered Home Loan

 
Standard & Poor’s Home Loan Categorization

State/Jurisdiction
Name of Anti-Predatory Lending
 Law/Effective Date
Category under
Applicable Anti-
Predatory Lending Law
Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
Home Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective for loans closed on or after November 27, 2003
Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004
Home Loan
North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)
Consumer Home Loan
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004
Consumer Home Loan

 

--------------------------------------------------------------------------------

